DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Rejection on the merits of this application.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered.
Regarding Applicant’s arguments on the 35 USC § 101 rejections, Examiner finds that Applicant’s amendments are insufficient to provide practical application as the operator and vehicle manufacturer backend do not provide any meaningful limitations on practicing the abstract idea. However, newly added Claims 16 and 17 are found to have practical application, as discussed below.
Regarding Applicant’s arguments on the 35 USC § 102 rejections, Examiner finds Applicant’s arguments fully persuasive and agrees that Wasserman no longer covers the limitations of Claim 1. However, Claim 1 is now rejected as unpatentable over the combination of Wasserman and US 20020065707 A1, filed 11/30/2000, hereinafter “Lancaster”, as discussed below. Newly added Claims 14-17 are also rejected as unpatentable over the Combination of Wasserman, Lancaster, Mertens, and US 20140039788 A1, filed 07/30/2013, hereinafter “Fuehrer”, as discussed below.

Information Disclosure Statement
The information disclosure statement filed 09/11/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Reference S is not in English, and does not have a translation or statement of relevancy.
The information disclosure statements (IDS) submitted on 03/29/2019 and 06/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that includes the steps of receiving, receiving, determining, and transmitting. Thus the claim is directed to a process.
Step 2A Prong 1: The claim recites the steps of receiving, receiving, and determining. These limitations recite an abstract idea with is directed to a mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the additional step of transmitting content to be displayed, which amounts to no more than insignificant extra-solution activity. The additional elements of an operator backend and a vehicle manufacturer backend do not integrate the abstract idea into a practical application as they are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Then the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of transmitting constitutes insignificant extra-solution activity. The same analysis applies in this step as discussed above in step 2A Prong 2. Therefore, independent Claim 1 is ineligible.

Regarding Dependent Claims 2-9, 12, and 14-15:
Step 1: Claims 2-9, 12 and 14-15 include the additional steps of determining (Claim 2), determining (Claim 3), receiving information either provided by a navigation apparatus 
Step 2A Prong 1: Claims 2-9, 12, and 14-15 depend on Claim 1 and recite the limitations of determining (Claim 2), determining (Claim 3), receiving information either provided by a navigation apparatus (Claims 4 and 5) or deduced from a journey profile (Claim 4), receiving information (Claim 6), determining a display device (Claim 7), determining relevancy (Claim 8), a non-transitory computer-readable storage medium (Claim 9), and determining content to be displayed (Claim 12). These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, Claims 9, 14, and 15 recite a non-transitory, computer-readable storage medium that contains instructions for a computer to perform the process in Claim 1 and a motor vehicle with a navigation apparatus to perform the process in Claim 1. These generic hardware limitations are no more than mere instructions to apply the exception using generic computer components and a motor vehicle. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims do not include any additional elements that integrate the abstract idea into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The same analysis applies in this step as discussed above in step 2A Prong 2. Therefore, Claims 2-9 and 12 are ineligible.
The limitation “statistically evaluating the information received…” found in Claims 16 and 17 is not considered an abstract idea as it cannot realistically be performed in the human mind. As they are meaningful limitations on practicing the abstract idea, they are considered practical application. Therefore, Claim 17 is not rejected under 35 U.S.C. 101, and Claim 16 is rejected only by way of its dependency on Claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20170371608 A1, hereinafter "Wasserman", over US 20020065707 A1, hereinafter “Lancaster”.

Regarding Claim 1, Wasserman teaches a method for providing content for display to one or more occupants of a motor vehicle ([0013] and figure 2), comprising the following steps:
receiving information on the one or more occupants by an operator backend ([0043] and figure 2, step 202, wherein individual data on the vehicle occupants is received);
receiving information on a route of travel of the motor vehicle by an operator backend from the motor vehicle ([0037], [0039], [0046] and figure 2, step 201, wherein the route being driven is received from devices situated in the motor vehicle);
determining content to be displayed to the one or more occupants on the basis of the information on the one or more occupants and the information on the route of travel of the motor vehicle ([0047] and figure 2, step 204, wherein specific digital content to display is selected based on the received information on the occupants of the vehicle or the vehicle, and [0046], wherein the received information includes the travel route of the motor vehicle);
and transmitting of one or more image data or video data for the content to be displayed ([0048], wherein the content to be displayed consists of image data) by the operator backend to at least one display device on the route of travel of the motor vehicle which display device is arranged separately from the operator backend ([0061] and figure 2, step 205, wherein the selected content is displayed on the appropriate electronic roadside display. In figures 3D the operator backend, or ad server, is shown as separate from the display device and determines the content to be displayed based on received information on vehicles and occupants).
Wasserman does not teach receiving the occupant and vehicle information by an operator backend from a vehicle manufacturer backend. However, Wasserman does teach receiving vehicle and occupant information from an external data source connecting vehicle 
Lancaster teaches a vehicle manufacturer backend ([0078]-[0079] and figure 6, wherein the vehicle manufacturer collects and stores information about customers as they purchase vehicles, creating a backend database of customer advertising-related information by vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the content determination and display based on vehicle and occupant information system of Wasserman with the vehicle manufacturer backend database of Lancaster. It would have been obvious to modify because doing so allows for a convenient way to access information on the owners of vehicles driving by detected through their license plate or VIN identification. The information collected is also much more in depth and can be used for more accurate targeted advertising, as recognized by Lancaster ([0002]-[0004]).

Regarding Claim 2, Wasserman and Lancaster in combination teach the method according to Claim 1 (as discussed above), and Wasserman additionally teaches
	wherein the content to be displayed is determined on the basis of information on two or more occupants ([0043], wherein the identities of both the driver and the passengers in the vehicle are used to retrieve information).

	Regarding Claim 3, Wasserman and Lancaster in combination teach the method according to Claim 1 (as discussed above), and Wasserman additionally teaches
wherein the content to be displayed is determined on the basis of information on routes of travel of two or more motor vehicles ([0057] and figures 3B-C, wherein the driving routes of multiple vehicles are used to select an advertisement to display).

Regarding Claim 4, Wasserman and Lancaster in combination teach the method according to Claim 1 (as discussed above), and Wasserman additionally teaches
wherein the information on the route of travel of the motor vehicle is provided by a navigation apparatus of the motor vehicle ([0039], wherein vehicle navigation systems are used to provide information on the route(s) being driven),
or deduced from a journey profile of the motor vehicle or occupant of the motor vehicle ([0040], wherein vehicle telematics devices are used to store driving pattern data and previous driving trip logs, which are journey profiles; from which the current trip destination, or information on the route of travel, may be determined).

Regarding Claim 5, Wasserman and Lancaster in combination teach the method according to Claim 4 (as discussed above), and Wasserman additionally teaches
wherein the navigation apparatus provides at least one of the following items of information on the route of travel of the motor vehicle ([0039], wherein vehicle navigation systems are used to provide information):
a planned route ([0040], wherein the anticipated driving route is received from the destination the driver inputs into the navigation system),
a current position ([0039], wherein vehicle navigation systems are used to indicate the vehicle’s position),
or information on at least one display device on the route of travel ([0040], wherein the anticipated driving route received from the vehicle navigation system is analyzed to identify any displays along the route).

Regarding Claim 9, Wasserman teaches a non-transitory computer-readable storage medium comprising instructions that ([0027]-[0028], figure 1, and memory 115, which is used to store software), 
when executed by a computer ([0027]-[0029] and figure 1, wherein memory 115 is accessed and read by processor 103), 
cause the computer to execute the steps of a method according to Claim 1 for providing content for display to an occupant of a motor vehicle ([0029], [0036] and figure 1, wherein processor 103 and memory 115 make up computing device 101, which is used to implement the steps of Claim 1 as discussed above by Wasserman and Lancaster in combination)

Regarding Claim 12, Wasserman and Lancaster in combination teach the method according to Claim 2 (as discussed above), and Wasserman additionally teaches
wherein the content to be displayed is determined on the basis of information on routes of travel of two or more motor vehicles ([0057] and figures 3A-3D, wherein the routes of multiple vehicles are received, and the content to be displayed is determined on the basis of those routes. In each figure, information is received from multiple vehicles). 

Regarding Claim 14, Wasserman teaches a motor vehicle comprising a navigation apparatus, ([0076] and figure 3D, wherein the motor vehicles contain on-board devices which include navigation systems)
wherein the motor vehicle is configured to conduct the method of claim 1. (as discussed above in Claim 1 by Wasserman and Lancaster in combination)

Regarding Claim 15, Wasserman and Lancaster in combination teach the motor vehicle of claim 14, (as discussed above) and Wasserman additionally teaches
further comprising a GPS receiver, ([0039], wherein the vehicle’s on board navigation systems include a GPS receiver)
which GPS receiver is connected to the navigation apparatus to provide positioning data of a position of the motor vehicle to the navigation apparatus. ([0039], wherein the GPS receiver provides the vehicle’s position information for navigation)

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman and Lancaster in combination as applied to claim 1 above, and further in view of US 20190236999 A1, hereinafter "Mertens".


	Regarding Claim 6, Wasserman and Lancaster in combination teach the method according to Claim 1 as discussed above, but does not teach wherein information on a viewing direction of the one or more occupants of the motor vehicle is received.
	Mertens teaches wherein information on a viewing direction of the one or more occupants of the motor vehicle is received ([0040], [0044] and figure 2A, wherein the sensor device 22 captures a viewing direction B of the user 18, and sends this information to the control device 24). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wasserman’s electronic display system with Merten’s method of operating a display device to create an electronic display system that determines content to display on the basis of the viewing direction of vehicle occupants. Wasserman teaches using the direction of the vehicle itself to determine when to show relevant ads to vehicles, and to filter out vehicles not facing the electronic display during determination ([0070]). Modifying Wasserman to include occupant viewing direction in addition to vehicle direction would allow a higher level of accuracy during content determination, and can allow the electronic display to adjust the content shown to be more legible to occupants, as recognized by Mertens ([0017]). 

	Regarding Claim 7, Wasserman as modified teaches the method according to Claim 6 as discussed above, and wherein a display device for displaying the content to be displayed is determined ([0086] and figure 4, wherein in step 405, target display devices are selected based on the received vehicle, individual, and driving information).
using the information received on the viewing direction of the one or more occupants of the motor vehicle.
	Mertens teaches using the information received on the viewing direction of the one or more occupants of the motor vehicle ([0047], wherein the captured viewing direction of the vehicle occupants is used to define a display parameter).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wasserman’s electronic display system with Merten’s method of operating a display device to create an electronic display system that determines which device to display selected content on using the viewing direction of vehicle occupants. Wasserman teaches using the direction of the vehicle itself to determine when to displays would be visible to vehicles, and to filter out vehicles not facing the electronic display during determination ([0070]). Modifying Wasserman to include occupant viewing direction in addition to vehicle direction would allow a higher level of accuracy during content determination, and can allow the electronic display to adjust the content shown to be more legible to occupants, as recognized by Mertens ([0017]).

	Regarding Claim 8, Wasserman as modified teaches the method according to Claim 6 as discussed above, and wherein a relevance of the displayed content of the display device to the one or more occupants of the motor vehicle is determined ([0059], wherein advertisers’ bids to display their ads on display devices is based on the characteristics of vehicle occupants approaching the display. This calculation of how much an ad would cost satisfies the limitation 
	Wasserman does not teach using the information received on the viewing direction of the one or more occupants of the motor vehicle.
	Mertens teaches using the information received on the viewing direction of the one or more occupants of the motor vehicle ([0047], wherein the captured viewing direction of the vehicle occupants is used to define a display parameter).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wasserman’s electronic display system with Merten’s method of operating a display device to create an electronic display system that determines the relevance of displayed content using the viewing direction of vehicle occupants. Wasserman teaches using the direction of the vehicle itself to determine which vehicle occupants are in viewing range of the display devices, and to filter out vehicles not facing the electronic display during determination ([0070]). Modifying Wasserman to include occupant viewing direction in addition to vehicle direction would allow a higher level of accuracy during content determination, and can allow the electronic display to adjust the content shown to be more legible to occupants, as recognized by Mertens ([0017]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman, Lancaster, and Mertens in combination as applied to claim 6 above, and further in view of US 20140039788 A1, hereinafter "Fuehrer".

	Regarding Claim 16, Wasserman, Lancaster, and Mertens in combination disclose all of the limitations of Claim 6 as discussed above, and Wasserman does not teach wherein the information received on the viewing direction of the one or more occupants of the motor vehicle is statistically evaluated to determine the display devices that are usually viewed by the one or more occupants along a repeatedly travelled route.
	Fuehrer teaches wherein the information received on the viewing direction of the one or more occupants of the motor vehicle ([0046], wherein information on the viewing direction of vehicle occupants is received) is statistically evaluated to determine the display devices that are usually viewed by the one or more occupants along a repeatedly travelled route ([0047], wherein the received viewing direction is evaluated to determine which objects the occupants are looking at, and [0051], wherein the viewing direction for multiple users is statistically evaluated in order to determine which roadside signs are usually viewed and which ones are looked at less).
	One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the display content determination system f Wasserman, Lancaster, and Mertens with the viewing direction statistical analysis of Fuehrer. It would have been obvious to modify because doing so allows for advertisers to determine which roadside digital displays are the most attractive to viewers and therefore the most advantageous in marketing towards vehicle occupants, as recognized by Fuehrer ([0023]).

Regarding Claim 17, Wasserman teaches a method for providing content for display to one or more occupants of a motor vehicle, ([0013] and figure 2), comprising the following steps: 
receiving information on the one or more occupants; ([0043] and figure 2, step 202, wherein individual data on the vehicle occupants is received);
receiving information on a route of travel of the motor vehicle using a navigation system of the motor vehicle; ([0037], [0039], [0046] and figure 2, step 201, wherein the route being driven is received from devices situated in the motor vehicle);
determining content to be displayed on the one or more roadside display devices on the basis of the information on the one or more occupants and the information on the route of travel of the motor vehicle; ([0047] and figure 2, step 204, wherein specific digital content to display is selected based on the received information on the occupants of the vehicle or the vehicle, and [0046], wherein the received information includes the travel route of the motor vehicle);
and transmitting of one or more of image data and video data for the content to be displayed to the one or more roadside display devices. ([0061] and figure 2, step 205, wherein the selected content is displayed on the appropriate electronic roadside display)
Wasserman does not teach determining information on a viewing direction of the one or more occupants of the motor vehicle using one or more cameras that monitor a passenger compartment of the motor vehicle; ([0046], wherein information on the viewing direction of vehicle occupants is received)
statistically evaluating the information received on the viewing direction of the one or more occupants of the motor vehicle to determine one or more roadside display devices on the route of travel of the motor vehicle that are usually viewed by the one or more occupants along a repeatedly travelled route; 
determining information on a viewing direction of the one or more occupants of the motor vehicle using one or more cameras that monitor a passenger compartment of the motor vehicle; ([0040], [0044] and figure 2A, wherein the sensor device 22 captures a viewing direction B of the user 18, and sends this information to the control device 24. Sensor device 22 is a camera arranged in an inner space of the motor vehicle).
Fuehrer teaches statistically evaluating the information received on the viewing direction of the one or more occupants of the motor vehicle to determine one or more roadside display devices on the route of travel of the motor vehicle that are usually viewed by the one or more occupants along a repeatedly travelled route; ([0047], wherein the received viewing direction is evaluated to determine which objects the occupants are looking at, and [0051], wherein the viewing direction for multiple users is statistically evaluated in order to determine which roadside signs are usually viewed and which ones are looked at less).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wasserman’s electronic display system with Merten’s method of operating a display device to create an electronic display system that determines which device to display selected content on using the viewing direction of vehicle occupants. Modifying Wasserman to include occupant viewing direction in addition to vehicle direction would allow a higher level of accuracy during content determination, and can allow the electronic display to adjust the content shown to be more legible to occupants, as recognized by Mertens ([0017]).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the display content determination system f .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667